Case: 20-60446     Document: 00516144023         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 23, 2021
                                  No. 20-60446
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Claudia Vasquez-Rosales,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 997 328


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Claudia Vasquez-Rosales, a native and citizen of Honduras, seeks
   review of the Board of Immigration Appeals’ (BIA) dismissing her appeal of
   an Immigration Judge’s (IJ) denying her application for asylum and
   withholding of removal. Vasquez contends the BIA erroneously concluded:


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60446        Document: 00516144023        Page: 2    Date Filed: 12/23/2021




                                    No. 20-60446


   the harm she suffered did not constitute persecution; and she failed to
   establish she was, or would be, harmed because of membership in her
   asserted particular social group (PSG; one of three claimed to the IJ)—
   members of the Vasquez family. (She does not challenge, and has therefore
   abandoned, the BIA’s conclusion she is ineligible for relief under the
   Convention Against Torture. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th
   Cir. 2004) (noting unbriefed challenges considered abandoned).)
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. Iruegas-Valdez v. Yates, 846 F.3d 806, 810
   (5th Cir. 2017).     Under the substantial-evidence standard, reversal is
   improper unless “the evidence compels it”. Chen v. Gonzales, 470 F.3d 1131,
   1134 (5th Cir. 2006) (emphasis in original) (citation omitted).
          To qualify for asylum, applicant must establish, inter alia, either “past
   persecution”, or a “well-founded fear of future persecution”, based on one
   of five enumerated grounds, including membership in a particular social
   group. 8 C.F.R. § 208.13(b) (establishing asylum eligibility); 8 U.S.C.
   §§ 1101(a)(42)(A) (defining refugee), 1158(b)(1) (listing conditions for
   granting asylum). To qualify for withholding of removal, “applicant must
   demonstrate a clear probability of persecution upon return”. Roy v. Ashcroft,
   389 F.3d 132, 138 (5th Cir. 2004) (citation omitted). “Withholding of
   removal is a higher standard than asylum”.             Id. (citation omitted).
   Accordingly, an applicant who fails to meet the asylum standard cannot meet
   the withholding-of-removal standard. Dayo v. Holder, 687 F.3d 653, 658–59
   (5th Cir. 2012).
          Substantial evidence supports the BIA’s conclusion that Vasquez did
   not suffer past persecution because the three threats she received: occurred
   over a short period of time; were not accompanied by physical violence; and




                                          2
Case: 20-60446         Document: 00516144023      Page: 3   Date Filed: 12/23/2021




                                   No. 20-60446


   stopped after she moved to another part of the country. See Gjetani v. Barr,
   968 F.3d 393, 395 (5th Cir. 2020) (noting asylum requires petitioner to
   demonstrate “systematic, sustained pattern of assaults or other acts of
   oppression—not individual or even a handful of assaults or threats”).
   Substantial evidence also supports the BIA’s conclusion that the purpose of
   the threats was to persuade Vasquez to help dismiss criminal charges against
   the man (her partner and father of her child) who killed her daughter in the
   United States, because: Vasquez was first threatened after she refused to
   help; and no other members of her family were similarly threatened. The
   evidence, therefore, does not compel the conclusion Vasquez suffered, or
   would suffer, harm because of her family membership (her claimed PSG
   here). See Ramirez-Mejia v. Lynch, 794 F.3d 485, 492–93 (5th Cir. 2015)
   (concluding petitioner did not qualify for withholding of removal because
   petitioner failed to “demonstrate[] that no reasonable factfinder could
   conclude that she was not persecuted on account of her family
   membership”).
          Contrary to Vasquez’ contention that eligibility for withholding of
   removal requires her to establish family membership was “a reason”, as
   opposed to a “central reason”, for her asserted persecution, an applicant
   pursuing withholding of removal must establish a protected ground, such as
   a particular social group, was, or would be, a “central reason” for
   persecution. See Revencu v. Sessions, 895 F.3d 396, 402–03 (5th Cir. 2018)
   (denying relief).
          DENIED.




                                        3